Citation Nr: 1820450	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  16-48 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and PTSD.   

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and PTSD.

5.  Entitlement to service connection for a low back condition.  

6.  Entitlement to service connection for a cervical spine condition.  

7.  Entitlement to service connection for diabetes.  

8.  Entitlement to service connection for a bilateral feet disability. 

9.  Entitlement to service connection for a bilateral hip disability.  

10.  Entitlement to service connection for hypertension, claimed as hypertensive heart.  

11.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  

12.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.  

13.  Entitlement to service connection for a right ankle disability.  

14.  Entitlement to service connection for bilateral hearing loss.  

15.  Entitlement to service connection for right knee disability.  

16.  Entitlement to service connection for a bilateral shoulder disability.  

17.  Entitlement to a disability evaluation in excess of 10 percent for left peroneous brevis tear; left calcaneal enthesophyte of the left ankle; torn anterior fibulotalar ligament of the left ankle.

18.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).   


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to May 1980 and from November 1984 to January 2008.   

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine condition, a low back disability, diabetes, bilateral peripheral neuropathy of the upper and lower extremities, a bilateral hip disability, a right knee disability, and a bilateral shoulder disability, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A July 2011 RO decision denied entitlement to service connection for a left knee condition; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the July 2011RO decision is new and material, and the Veteran's claim is reopened.  

3.  The probative evidence shows that a left knee disability is not related to service.  

4.  A May 2011 RO decision denied entitlement to service connection for major depressive disorder; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

5.  Evidence received since the May 2011 RO decision is new and material, and the Veteran's claim is reopened.  

6.  The probative evidence shows that an acquired psychiatric disability, claimed as depression, anxiety, and PTSD, is not related to service.  

7.  The Veteran does not currently have a diagnosed disability of either foot. 

8.  The Veteran's hypertension had onset in service.  

9.  The Veteran does not currently have a right ankle disability.  

10.  The Veteran does not meet the criteria for a bilateral hearing loss disability under 38 C.F.R. § 3.385.  

11.  During the period on appeal, the Veteran's left ankle disability was characterized by moderate, rather than marked limitation of motion.   


CONCLUSIONS OF LAW

1.  The July 2011 RO decision that denied entitlement to service connection for a left knee condition is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has been received since the July 2011 RO decision, and the Veteran's claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. § 3.303 (2017).  


4.  The May 2011 RO decision that denied entitlement to service connection for major depressive disorder is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017). 

5.  New and material evidence has been received since the May 2011 RO decision, and the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

6.  The criteria for entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and PTSD, have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

7.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

8.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. § 3.303 (2017).   

9.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

10.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).  

11.  The criteria for a disability evaluation in excess of 10 percent for left peroneous brevis tear; left calcaneal enthesophyte of the left ankle; torn anterior fibulotalar ligament of the left ankle, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.56, 4.71a, Diagnostic Code 5271 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's original claims for entitlement to service connection for a left knee disability and an acquired psychiatric disability were previously denied in May and July 2011 RO decisions; the Veteran did not appeal.  In April 2016, the RO declined to reopen these claims and he has appealed.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, 38 U.S.C. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim for a left knee disability because there was no evidence that his left knee meniscus tear had onset in service or was caused by or related to the Veteran's active military service.  The Veteran's claim for major depressive disorder was denied for the same reason.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's claimed disabilities are related to his active military service.  

The Veteran has submitted a June 2015 letter from a Dr. C.M.Q., who opined that the Veteran has degenerative joint disease of the knees, as well as major depressive disorder, generalized anxiety disorder, and PTSD which are related to his active military service.  This evidence is new and material.  Accordingly, the Veteran's prior claims are reopened.  The issues of entitlement to service connection for a left knee disability and an acquired psychiatric disability, on the merits, are addressed below.  




Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

It is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187   (1999). 

Left Knee

The Veteran is seeking entitlement to service connection for a left knee disability.

Service treatment records show that he was diagnosed with left knee medial collateral ligament pain in November 2005.  However, at his December 2007 separation physical, no disability of the left knee was noted and the Veteran's lower extremities were described as normal.  

At a November 2010 VA examination, the Veteran denied any specific injury to the left knee, but reported that after he developed erythema nodosum, he developed left knee pain and swelling.  On examination of the knee, there was crepitus, grinding, and subpatellar tenderness, but no instability.  Range of motion was from 0 to 135 degrees, with objective evidence of painful motion.  An MRI showed a medial meniscus tear.  In a July 2011 medical opinion, the examiner opined that it is less likely than not the Veteran's left knee meniscus tear is related to service.  The examiner noted that after November 2005, there are no further complaints of or treatment for a left knee problem in service, suggesting that the condition resolved without any residual disability, and there is no evidence of any treatment for left knee problems in the year following discharge from service.  The examiner concluded that the Veteran's meniscal tear was more likely than not due to the natural aging process.  

In June 2015, the Veteran submitted a letter from Dr. C.M.Q., who opined that the Veteran had knee arthritis that was caused by his active military service.  However, Dr. C.M.Q. did not offer any explanation for his conclusion, and a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In January 2016, the Veteran was afforded another VA examination of his left knee.  Range of motion was from 0 to 130 degrees, with painful motion.  There was pain on weight bearing and tenderness to palpation of the medial tibial plateau.  The Veteran had slightly reduced muscle strength.  He was noted to have frequent episodes of locking and joint pain related to his torn meniscus, but no arthritis.  The examiner opined that the Veteran's meniscal tear was not related to service, noting that the Veteran's in-service medial collateral strain was successfully treated in 2005 and the Veteran's meniscal tear did not occur until 2010, more than a year after service.  

Based on all the above evidence, entitlement to service connection for a left knee disability must be denied.  While the Veteran was treated in 2005 for medial collateral pain, after November 2005, there are no further complaints of left knee pain, no left knee disability was noted at separation from service, and the Veteran's torn meniscus was not diagnosed until more than a year after separation from service.  Thus, the preponderance of the evidence supports a finding that the Veteran's in-service left knee pain resolved without any residual disability and is unrelated to any current condition. Further, VA medical examiners in July 2011 and January 2016 both concluded that the Veteran's current left knee problems are unrelated to the Veteran's active service, and the Veteran has not presented any probative medical evidence that would contradict their conclusions.  While the Veteran submitted a private medical opinion asserting a relationship between a current knee disability and service, his expert offered no rationale for his conclusions and his opinion is accordingly afforded no weight.  The Veteran himself has not clearly explained why he believes his current left knee meniscal tear is related to service.  Importantly, the Board notes that the Veteran has already been separately granted service connection for erythema nodosum, so this opinion is not addressing the effects of that disability on the Veteran's left knee, only whether the Veteran has some additional, separate left knee disability caused by his active service.

For all the above reasons, entitlement to service connection for a left knee disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Acquired Psychiatric Disability

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and PTSD.  

The Veteran's service treatment records are negative for any complaints of or treatment for an acquired psychiatric disability and his December 2007 separation physical was negative for any psychiatric condition.

In an August 2010 statement, the Veteran claimed that he was depressed due to his service connected disabilities.  

A January 2011 VA examination, the Veteran reported sadness, crying spells, and irritability since his separation from service, but did not seek treatment until June 2010, shortly after the April 2010 psychiatric admission of his daughter.  The VA examiner opined that it is less likely than not the Veteran's major depressive disorder was secondary to his service connected disabilities, noting that the development of the Veteran's psychiatric symptoms did not appear to coincide with the development of any of his service connected disabilities and that these conditions were well-controlled.  Furthermore, the Veteran himself admitted that his primary stressor is his daughter's psychiatric illness, which had resulted in seven psychiatric admissions over the past five years.  

In August 2015, the Veteran filed a new claim for depression, anxiety and PTSD.  In support of his claim, he submitted a June 2015 statement from Dr. C.M.Q., who diagnosed the Veteran with major depression with psychotic features, generalized anxiety disorder, and PTSD, and opined that these conditions were caused by the Veteran's active service.  However, he offered no basis for his conclusions, and a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Records from the Social Security Administration were also reviewed, but while they confirm the Veteran suffers from depression, they did not offer any conclusions as to the etiology of the Veteran's condition.

In January 2016, the Veteran was afforded another VA examination.  The Veteran was diagnosed with unspecified depressive disorder, but did not meet the diagnostic criteria for PTSD.  The examiner opined that "the veteran's unspecified depressive disorder is not due, related or associated in any way to the military service."  She explained"

There is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during the military service.  There is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment within one year after discharge from the military service.  The veteran sought psychiatric care in 2010, seven years after a possible traumatic events.  There is no temporal relationship between the neuropsychiatric disorder diagnosed in 2010 and the 2003 deployment.  The veteran failed to establish a relationship between the neuropsychiatric condition and the events in 2003.  As a matter of fact, the veteran identified his daughter mental illness as his prime stressor for the developing of depression. 

Based on the above evidence, the Board finds that entitlement to service connection for an acquired psychiatric disability cannot be granted.  The Veteran was not diagnosed with any psychiatric condition in service or within one year of service.  Additionally the preponderance of the evidence does not support a finding that the Veteran's current depressive disorder is related to his active service, to include as secondary to his service connected disabilities.  While the Veteran has submitted a statement from a private physician relating his psychiatric problems to service, no rationale was offered to support his conclusion and it therefore has no probative value.  VA examiners in January 2011 and January 2016 concluded that the Veteran's acquired psychiatric disability was unrelated to his active service, including his service connected disabilities.  Significantly, their conclusions were based in part on the Veteran's own admissions that his primary stressor is his daughter's mental illness, not any in-service event or injury- testimony that undermines his claim.  

As the probative medical evidence does not support a finding that the Veteran's current acquired psychiatric disability is related to service, entitlement to service connection must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


Bilateral Feet 

The Veteran is also seeking entitlement to service connection for a bilateral foot disability.  

However, service treatment records are negative for any injury to either foot and the Veteran's feet and lower extremities were within normal limits at his separation physical in December 2007.

Additionally, a November 2015 VA found no current disability of the feet.  The examiner opined that the Veteran's complaints of bilateral foot pain and numbness are consistent with peripheral neuropathy, which the Veteran has separately claimed.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).   As the Veteran has not presented any probative evidence of a foot disability, other than peripheral neuropathy which will be discussed separately, entitlement to service connection for a bilateral feet disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Hypertension

The Veteran is seeking entitlement to service connection for what he described as "hypertensive heart."

The Veteran's service treatment records show that he had a number of elevated blood pressure readings and at his separation physical in December 2007, he was diagnosed with hypertension.  

At a November 2015 VA examination, the VA examiner opined that the Veteran's hypertension was likely incurred in service, based on the above record.  Accordingly, entitlement to service connection for hypertension is granted.  

Right Ankle  

The Veteran is also seeking entitlement to service connection for a right ankle disability.  

The Veteran's service treatment records show that in October 2006, he complained of right ankle pain of three weeks duration following surgery on his left ankle.  Additionally, an August 2007 note includes a right ankle ganglion on a list of the Veteran's medical problems.  However, the Veteran's December 2007 separation physical is negative for any documented disability of the right ankle.  Available post-service treatment records also do not show any right ankle disability.

The Board notes that the Veteran was afforded a VA examination of his ankles in November 2015.  At that time, the Veteran did not report any right ankle problems.  On examination, he had full range of motion of the right ankle, without any pain, tenderness, muscle weakness, or instability.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As the probative evidence of record does not show that the Veteran has a current right ankle disability, entitlement to service connection is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Bilateral Hearing Loss  

The Veteran is seeking service connection for bilateral hearing loss, which he attributes to noise exposure in service.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech discrimination scores using the Maryland CNC Test are less than 94 percent.  Id.

In November 2015, the Veteran was afforded a VA audiological evaluation. Puretone thresholds at 500, 1,000, 2,000, 3,000, or 4,000 Hertz were 15, 20, 15, 20, and 20 decibels, respectively in the right ear and 15, 15, 20, 25, and 20 decibels respectively in the left ear.  Speech discrimination scores were 100 percent in the right ear and 96 percent in the left ear.

These clinical finding show that the Veteran did not meet the criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385.  While the Veteran submitted in June 2015 from a private physician, Dr. C.M.Q., who diagnosed the Veteran with deafness, it appears that this was based on the Veteran's subjective complaints rather than clinical findings, as the Veteran was advised to have his hearing tested.  The Veteran had not submitted any medical evidence showing that he has met the criteria for a hearing loss disability at any time during the period on appeal.  Accordingly, entitlement to service connection for bilateral hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

In August 2015, the Veteran submitted his current claim, seeking a higher disability evaluation of his service connected left peroneous brevis tear; left calcaneal enthesophyte of the left ankle; torn anterior fibulotalar ligament of the left ankle, currently evaluated as 10 percent disabling.

The Veteran's left ankle disability is evaluated under Diagnostic Code 5271, which rates limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2017).

In November 2015, the Veteran was afforded a VA examination.  He reported localized pain associated with prolonged standing and walking.  On examination, dorsiflexion was from 0 to 15 out of 20 degrees and plantar flexion was from 0 to 35 out of 45 degrees.  The Veteran was noted to have painful motion, but it did not cause functional loss.  There was no additional limitation of motion following repetitive testing.  The examiner noted that pain, weakness, fatigability, or incoordination could limit the functional ability of an individual that has a musculoskeletal pathology during a flare-up, but to classify the degree of functional limitation in the absence of the flare-up would be mere speculation.  There was no evidence of pain with weight bearing or crepitus; however, there was objective evidence of localized tenderness or pain on palpation of the lateral part of the left ankle.  Muscle strength was normal.  There was no joint instability, dislocation, or ankylosis.  

Based on all the above evidence, the Board finds that a disability evaluation in excess of 10 for the Veteran's left ankle disorder is not warranted.  The November 2015 VA examination showed only slight limitation of motion of the left ankle, which was not additionally limited following repetitive testing.  While the Veteran complained of painful motion, there is no objective evidence that this pain resulted in functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss.").  

Additionally, there is no medical evidence in VA or private treatment records to support any contention that the Veteran's range of motion during the period on appeal was more limited than noted by the VA examiner.  Finally, there is no evidence of joint instability or dislocation, muscle weakness, or ankylosis.  Thus, while the Board acknowledges that the Veteran's left ankle disability is painful and had caused some level of functional impairment, the preponderance of the evidence does not support a finding that this impairment was "marked" in nature.  

Accordingly, entitlement to a disability evaluation in excess of 10 percent is denied for the period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been submitted, the Veteran's previously denied claim for entitlement to service connection for a left knee disability is reopened.  

Entitlement to service connection for a left knee disability is denied.

New and material evidence having been submitted, the Veteran's previously denied claim for entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and PTSD is reopened.  

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD, is denied.

Entitlement to service connection for a bilateral feet disability is denied. 

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to a disability evaluation in excess of 10 percent for left peroneous brevis tear; left calcaneal enthesophyte of the left ankle; torn anterior fibulotalar ligament of the left ankle is denied. 


REMAND

The Veteran is also seeking entitlement to service connection for a low back condition, a cervical spine condition, diabetes, bilateral peripheral neuropathy of the upper and lower extremities, a bilateral hip disability, a right knee disability, and a bilateral shoulder disability.   

In support of his claim, the Veteran submitted a June 2015 letter from Dr. C.M.Q., who diagnosed the Veteran with chronic myositis of the para-cervical and para-lumbar muscles with chronic cervical and lumbar spine pain, diabetes mellitus, diabetic neuropathy of the upper and lower extremities, and degenerative joint disease of the hips, knees, and shoulders.   Dr. C.M.Q. opined that these medical conditions are more probable than not secondary to his military service, but failed to provide any explanation as to why he believed there was a relationship between these claimed disabilities and service.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, since the C.M.Q.'s opinion at least raises the possibility that the Veteran's claimed conditions are related to service and no VA medical examination or opinion has been obtained, the issues should be remanded for further development.

Additionally, because of the outcome of the Veteran's remanded service connection claims may potentially affect his claim for TDIU, that issue is remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability, cervical spine disability, diabetes mellitus, right knee disability, bilateral shoulder disability and bilateral hip disability.  The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

For each disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's lumbar spine disability, cervical spine disability, diabetes mellitus, right knee disability, bilateral shoulder disability, and bilateral hip disability had onset in service or were caused by or related to the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should include consideration of the Veteran's lay statements, to include onset and continuity of symptoms.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After ensuring compliance with the above, readjudicate the claims remaining on appeal.  If any claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the appeal is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


